DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Interpretation
Claims 15-20 have been analyzed under 35 USC § 101. Paragraph 60 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, claims 15-20 are not to be construed as being transitory signals per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Specifically, each limitation in the claims can be performed by a human. A human can evaluate an input against dictionary meanings and indirect meetings. A human can manually score the segment based on the analyzing. A human can then flag input segment as having an indirect meeting by comparing it with a baseline score. The use of a classification model does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
In addition, the dependent claims further recite human activity and limitations that do not amount to significantly more. For example, the dependent claims further implement the limitations on a computer using classification models, and the claims further require a human to monitor passages, update databases, flagging segments and marking the segment as having indirect meaning.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “evaluating, by a computing device, an input segment of a communication, in parallel, by a baseline classification model trained with a plurality of baseline passages indicating dictionary meaning and a plurality of generative sequence models each trained to classify a particular passage from among a plurality of indirect passages indicating usage with an indirect meaning, to receive a separate score from the baseline classification model and each of the plurality of generative sequence models, each separate score indicating a classification probability for the input segment”.
At best, Tilton et al (US 20190311268) teaches in ¶82 “Based on our manual categorizations of thousands of text descriptions, the model is better able to deal with this type of language and thus is more accurate in the context of determine whether a piece of media should be considered positive promotion (which could be considered more valuable) or negative promotion (which could be considered less valuable).”.
At best, Epstein el al (US 20150309987) teaches in ¶79-80 “the classifier 408 can generate an offensiveness score and/or offensiveness label for a transcription of a speech sample that was generated by the automatic speech recognizer 410”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/               Primary Examiner, Art Unit 2669